Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment with eTD filed on 07/29/2021 and the examiner’s amendment as below.
Terminal Disclaimer
The terminal disclaimer filed on 07/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 691,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rongtian Zhang [reg# 71,773] on 09/20/2021.
The application has been amended as follows: 
Please amend the claims 1, and 6 – 9 as below:
Claim 1: 
Replace the claim 1, with -----1. A memory, comprising:

            	a first voltage rail supplying a first voltage;
            	a second voltage rail supplying a second voltage;
            	a plurality of switching circuits configured to selectively couple corresponding one of the plurality of portions to the first voltage rail or the second voltage rail; and
            	a controller configured to control the plurality of switching circuits to supply each of the plurality of portions the first voltage, the second voltage, a retention voltage, or no voltage based on a mode of the associated one of the plurality of computing cores.------------------------------------------------
Claim 6:  
Please cancel the claim 6.
Claim 7:
On line 1 of page 5, replace the preamble “The memory of claim 6” with ----The memory of claim 1------, as claim 6 is canceled.
Claim 8:
On line 1 of page 5, replace the preamble “The memory of claim 6” with ----The memory of claim 1------, as claim 6 is canceled
Claim 9:
On line 1 of page 5, replace the preamble “The memory of claim 6” with ----The memory of claim 1------, as claim 6 is canceled
Reasons for Allowance
Amended independent claims 1 and 13 are allowed for reasons argued by the applicant in pages 7-14 of the Remarks, filed 07/29/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1 and 13 with proper motivation at or before the time it was effectively filed.
Therefore, claims 2 – 5, 7 – 12 and 14 - 20 are hereby allowed in view of the examiner’s amendments and applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186